DETAILED ACTION
Status
This Office Action is responsive to claims filed for No. 16/662,133 on October 24, 2019. Claims 1-15 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 10/12/2020 and 11/04/2020 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because it uses a phrase which can be implied ("Disclosed are...").  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
  	In paragraph [0033], lines 10-11: "As illustrated in FIG. 2, the direction in which the ultrasonic signal is transmitted to the finger is transmitted is represented by the arrow AB" should read "As illustrated in FIG. 1, the direction in which the ultrasonic signal is transmitted to the finger is transmitted is represented by the arrow AB" because FIG. 1 illustrates what is being described.
Appropriate correction is required.

Claim Objections
Claims 2-4 and 9-15 are objected to because of the following informalities:
	In line 1 of Claim 2: “the second electrodes” should read “the second electrode” because there is a lack of antecedent basis for “the second electrodes”.
	In the first and last lines of Claim 9, the first line of claim 10, and in Claim 15: “the fingerprint recognizing devices” should read “the fingerprint recognizing device” because there is a lack of antecedent basis for “the fingerprint recognizing devices”.
Claims 3, 4 and 11-14 depend on claims 2, 9 and 10, and are therefore objected to for including the above discussed informalities.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 20200125815 A1), hereinafter Lu, in view of Kho et al. (US 20190122018 A1), hereinafter Kho.

Regarding Claim 1, Lu teaches:
A fingerprint recognizing device (FIG. 14: 1410), comprising a plurality of ultrasonic sensing elements (See FIG. 14: 1413 and 1423; See paragraph [0122], lines 7-10: 1413 and 1423 are a plurality of ultrasonic sensing elements), wherein the plurality of ultrasonic sensing elements comprise a first electrode (1415) (See FIG. 14; See paragraph [0122], lines 13-17), a piezoelectric layer (1424) located on one side of the first electrode (See FIG. 14: 1424 located on one side of 1415; See paragraph [0122], lines 23-27), and a second electrode (1425) located on a side of the piezoelectric layer away from the first electrode (See FIG. 14: 1425 located on one side of 1424 away from 1415; See paragraph [0122], lines 23-27), wherein:
at least one of the first electrode and the second electrode comprises at least one of a plurality of materials (See paragraph [0124], lines 7-15, disclosing metals that can be included in 1415; See paragraph [0126], lines 10-17) having different sonic impedances (See TABLE 1 after paragraph [0108], showing the different sonic impedances of different materials that can compose the first and second electrode).
Lu does not explicitly teach (see elements emphasized in italics):
at least one of the first electrode and the second electrode comprises a plurality of stacked sub-electrode layers, and two adjacent sub-electrode layers have different sonic impedances.
However, in the same field of endeavor, fingerprint sensors (Kho, Abstract), Kho teaches:
	at least one of a first electrode (313) and a second electrode (315) (See FIG. 4) comprises a plurality of stacked sub-electrode layers, and two adjacent sub-electrode layers are made of different materials (See paragraph [0091], last seven lines: Therefore, at least one of 313 and 315 made of a multi-layer structure including more than one of the listed materials comprises a plurality of stacked sub-electrode layers, and two adjacent sub-electrode layers are made of different materials).
Lu contained a device which differed from the claimed device by the substitution of at least one of the first electrode and the second electrode comprises at least one of a plurality of materials having different sonic impedances, but not explicitly a plurality of stacked sub-electrode layers, and two adjacent sub-electrode layers have different sonic impedances. Kho teaches the substituted element of at least one of the first electrode and the second electrode comprises a plurality of stacked sub-electrode layers. Their functions were known in the art to provide signals to a piezoelectric layer. The at least one of the first electrode and the second electrode taught by Lu could have been substituted with the at least one of the first electrode and the second electrode comprising a plurality of stacked sub-electrode layers, and two adjacent sub-electrode layers have different materials taught by Kho and the results would have been predictable and resulted in at least one of the first electrode and the second electrode comprising a plurality of stacked sub-electrode layers, and two adjacent sub-electrode layers have different sonic impedances (As shown in Lu, TABLE 1 after paragraph [0108], different metals have different sonic impedances, therefore, by including two adjacent sub-electrode layers having different materials, as taught by Kho, they would also have different sonic impedances).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 5, Lu in view of Kho teaches all of the elements of the claimed invention, as stated above. Furthermore, Lu in view of Kho teaches:
The fingerprint recognizing device according to claim 1, wherein the first electrode and the second electrode comprise a plurality of stacked sub-electrode layers respectively (As discussed above, Lu was modified according to Kho to include a plurality of stacked sub-electrode layers (as disclosed in Kho, paragraph [0091]) in at least one of the first electrode and the second electrode. Therefore, according to this modification, Lu in view of Kho teaches that the first electrode and the second electrode (1415 and 1425 in FIG. 14 of Lu) comprises a plurality of stacked sub-electrode layers).
In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 6, Lu in view of Kho teaches all of the elements of the claimed invention, as stated above. Furthermore, Lu teaches:
The fingerprint recognizing device according to claim 1, wherein the first electrode is a receiving electrode (See paragraph [0122], lines 21-23), and the second electrode is a transmitting electrode (See paragraph [0122], lines 23-32).

Regarding Claim 8, Lu in view of Kho teaches all of the elements of the claimed invention, as stated above. Furthermore, Lu teaches:
A display device (FIG. 14), comprising the fingerprint recognizing device (1410) according to claim 1, and a display module (FIG. 14: 1417).

Regarding Claim 9, Lu in view of Kho as relied upon above does not explicitly teach:
The display device according to claim 8, wherein the fingerprint recognizing devices comprise an underlying substrate on which the plurality of ultrasonic sensing elements are arranged, the display module and the ultrasonic sensing elements are located on different sides of the underlying substrate, and the display module is fit on the underlying substrate of the fingerprint recognizing devices through an adhesive layer.
However, Lu teaches with regard to another embodiment:
A fingerprint recognizing devices (FIG. 10B: 1020) further comprise an underlying substrate (1029) on which a plurality of ultrasonic sensing elements (1023, 1033) are arranged, a display module (1027) and the ultrasonic sensing elements are located on different sides of the underlying substrate (See FIG. 10B, showing 1027 and 1023, 1033 located on different sides of 1029), and the display module is fit on the underlying substrate of the fingerprint recognizing devices through an adhesive layer (1028) (See FIG. 10B) (See paragraph [0098], last eleven lines).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fingerprint recognizing device (as taught by Lu in view of Kho) so the fingerprint recognizing devices comprise an underlying substrate on which the plurality of ultrasonic sensing elements are arranged, the display module and the ultrasonic sensing elements are located on different sides of the  (including 1029 and 1028, as taught further by Lu). Doing so would improve adhesion between layers, provide additional separation between layers, protect components of the ultrasonic fingerprint sensor system, provide a smooth surface over a layer having a high acoustic impedance value to reduce noise, serve as impedance matching layers between layers of high and low acoustic impedance, and/or provide electrical isolation of components of the ultrasonic fingerprint sensor system (See Lu, paragraph [0102], lines 3-11).

Regarding Claim 10, Lu in view of Kho teaches all of the elements of the claimed invention, as stated above. Furthermore, Lu teaches:
The display device according to claim 8, wherein the fingerprint recognizing devices comprise an underlying substrate (1411) on which the plurality of ultrasonic sensing elements are arranged, the display module and the ultrasonic sensing elements are located on a same side of the underlying substrate (See FIG. 14: 1413 and 1423 arranged on 1411, on a same side of 1411 as 1417), and the ultrasonic sensing elements are located between the display module and the underlying substrate (See FIG. 14: 1413 and 1423 are located between 1417 and 1411).

Regarding Claim 11, Lu in view of Kho teaches all of the elements of the claimed invention, as stated above. Furthermore, Lu in view of Kho teaches:
The display device according to claim 9, wherein the first electrode and the second electrode comprise a plurality of stacked sub-electrode layers respectively (As discussed above, Lu was modified according to Kho to include a plurality of stacked sub-electrode layers (as disclosed in Kho, paragraph [0091]) in at least one of the first electrode and the second electrode. Therefore, according to this modification, Lu in view of Kho teaches that the first electrode and the second electrode (1415 and 1425 in FIG. 14 of Lu) comprises a plurality of stacked sub-electrode layers), and a quantity of sub-electrode layers in one of the first electrode and the second electrode, is greater than a quantity of sub-electrode layers in the other one of the first electrode the second electrode (As discussed above, Lu was modified according to Kho to include a plurality of stacked sub-electrode layers (as disclosed in Kho, paragraph [0091]) in at least one of the first electrode and the second electrode. Furthermore, Kho, paragraph [0091] discloses that 313 and 315 may each include at least one of the listed materials. Therefore, the disclosure of Kho encompasses a quantity of, for example, 1415 in FIG. 14 of Lu includes a quantity of sub-electrode layers greater than a quantity of sub-electrode layers in 1425 in FIG. 14 of Lu), wherein the one of the first electrode and the second electrode is away from the display module (See Lu, FIG. 14: 1415 is away from 1417).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify display device (as taught by Lu in view of Kho) by including the claimed features (as taught by Kho). Doing so would have been a matter of design choice. Specifically, Kho establishes that the first and second electrodes can each include any number of sub-electrode layers (See Kho, paragraph [0091]). Therefore, one of ordinary skill in the art would recognize that the selection of a particular number of sub-electrode layers in either electrode is arbitrary, so long as the first and second electrodes are able to function in the manner taught by Lu.

Regarding Claim 12, Lu in view of Kho teaches all of the elements of the claimed invention, as stated above. Furthermore, Lu in view of Kho teaches:
The display device according to claim 10, wherein the first electrode and the second electrode comprise a plurality of stacked sub-electrode layers respectively (As discussed above, Lu was modified according to Kho to include a plurality of stacked sub-electrode layers (as disclosed in Kho, paragraph [0091]) in at least one of the first electrode and the second electrode. Therefore, according to this modification, Lu in view of Kho teaches that the first electrode and the second electrode (1415 and 1425 in FIG. 14 of Lu) comprises a plurality of stacked sub-electrode layers), and a quantity of sub-electrode layers in one of the first electrode and the second electrode is greater than a quantity of sub-electrode layers in the other one of the first electrode the second electrode (As discussed above, Lu was modified according to Kho to include a plurality of stacked sub-electrode layers (as disclosed in Kho, paragraph [0091]) in at least one of the first electrode and the second electrode. Furthermore, Kho, paragraph [0091] discloses that 313 and 315 may each include at least one of the listed materials. Therefore, the disclosure of Kho encompasses a quantity of, for example, 1415 in FIG. 14 of Lu includes a quantity of sub-electrode layers greater than a quantity of sub-electrode layers in 1425 in FIG. 14 of Lu), wherein the one of the first electrode and the second electrode is away from the display module (See Lu, FIG. 14: 1415 is away from 1417).
(as taught by Lu in view of Kho) by including the claimed features (as taught by Kho). Doing so would have been a matter of design choice. Specifically, Kho establishes that the first and second electrodes can each include any number of sub-electrode layers (See Kho, paragraph [0091]). Therefore, one of ordinary skill in the art would recognize that the selection of a particular number of sub-electrode layers in either electrode is arbitrary, so long as the first and second electrodes are able to function in the manner taught by Lu.

Regarding Claim 13, Lu in view of Kho as relied upon above does not explicitly teach:
The display device according to claim 9, wherein the display module comprises a light-emitting diode device, and an encapsulation cover plate located on a side of the light-emitting diode element away from the ultrasonic sensing elements.
However, Lu teaches with regard to another embodiment:
A display module (900) comprises a light-emitting diode device (FIG. 9) (965) (See paragraph [0091], lines 8-13), and an encapsulation cover plate (905) (See paragraph [0091], lines 13-19) located on a side of the light-emitting diode element away from ultrasonic sensing elements (995) (See FIG. 9: 905 located on a side of 965 away from 995).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fingerprint recognizing device (as taught by Lu in view of Kho) so the display module comprises a light-emitting diode device, and an encapsulation cover plate located on a side of the light-emitting diode element away from the ultrasonic sensing elements (as taught further by Lu). Doing so would allow the ultrasonic sensing elements to be integrated with various displays, including OLED displays that are suitable for use with flexible displays, curved displays, curved cover glass, and emerging 2.5D or 3D displays (See Lu, paragraph [0043]).

Regarding Claim 14, Lu in view of Kho as relied upon above does not explicitly teach:

However, Lu teaches with regard to another embodiment:
A display module (900) comprises a light-emitting diode device (FIG. 9) (965) (See paragraph [0091], lines 8-13), and an encapsulation cover plate (905) (See paragraph [0091], lines 13-19) located on a side of the light-emitting diode element away from ultrasonic sensing elements (995) (See FIG. 9: 905 located on a side of 965 away from 995).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fingerprint recognizing device (as taught by Lu in view of Kho) so the display module comprises a light-emitting diode device, and an encapsulation cover plate located on a side of the light-emitting diode element away from the ultrasonic sensing elements (as taught further by Lu). Doing so would allow the ultrasonic sensing elements to be integrated with various displays, including OLED displays that are suitable for use with flexible displays, curved displays, curved cover glass, and emerging 2.5D or 3D displays (See Lu, paragraph [0043]).

Regarding Claim 15, Lu in view of Kho as relied upon above does not explicitly teach:
The display device according to claim 8, wherein the first electrode and the second electrode of the fingerprint recognizing devices are reused as touch electrodes.
However, Lu teaches with regard to another embodiment:
	A first electrode (424) and a second electrode (440) of fingerprint recognizing devices (FIG. 4A: 308 and 310) are reused as touch electrodes (See paragraph [0049], disclosing that the ultrasonic sensing system 118 may function as a touch-sensitive control button; Therefore, the first electrode and second electrode in FIG. 4A, which are included in 118, are reused as touch electrodes).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fingerprint recognizing device (as taught by Lu in view of Kho) so the first electrode and the second electrode of the fingerprint recognizing devices are reused as touch electrodes (as taught further by Lu). Doing so would allow the ultrasonic sensing elements to function both as a user input button to (See Lu, paragraph [0049]).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Kho as applied to claim 1 above, and further in view of Jin et al. (US 20210350109 A1), hereinafter Jin.

Regarding Claim 2, Lu in view of Kho teaches all of the elements of the claimed invention, as stated above. Furthermore, Lu in view of Kho teaches:
The fingerprint recognizing device according to claim 1, wherein the second electrodes comprise a plurality of stacked sub-electrode layers (As discussed above, Lu was modified according to Kho to include a plurality of stacked sub-electrode layers (as disclosed in Kho, paragraph [0091]) in at least one of the first electrode and the second electrode. Therefore, according to this modification, Lu in view of Kho teaches that the second electrode (1425 in FIG. 14 of Lu) comprises a plurality of stacked sub-electrode layers).
In addition, the same motivation is used as the rejection for claim 1.
Lu in view of Kho as relied upon above does not explicitly teach:
the fingerprint recognizing device further comprises a protective layer located on a side of the second electrode away from the piezoelectric layer, the protective layer comprises a plurality of stacked sub-protective layers, and two adjacent sub-protective layers have different sonic impedances.
However, Lu teaches with regard to another embodiment:
A fingerprint recognizing device (FIG. 10B) further comprises a protective layer (1029) located on a side of a second electrode (1025) away from a piezoelectric layer (1024) (See paragraph [0102] and FIG. 10B).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fingerprint recognizing device (as taught by Lu in view of Kho) so the fingerprint recognizing device further comprises a protective layer located on a side of the second electrode away from the piezoelectric layer (as taught further by Lu). Doing so would improve adhesion between layers, provide additional separation between layers, protect components of the ultrasonic fingerprint sensor system, provide a smooth surface over a layer having a high acoustic impedance value to reduce noise, serve as impedance matching (See Lu, paragraph [0102], lines 3-11).
Lu in view of Kho as relied upon above does not explicitly teach:
the protective layer comprises a plurality of stacked sub-protective layers, and two adjacent sub-protective layers have different sonic impedances.
However, in the same field of endeavor, fingerprint sensors (Jin, paragraph [0002]), Jin teaches:
A fingerprint recognizing device (FIG. 6) further comprises a protective layer (700), the protective layer comprises a plurality of stacked sub-protective layers, and two adjacent sub-protective layers have different sonic impedances (See FIG. 7A: 700 includes 710-740, each having different sonic impedances Z; See paragraph [0105]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fingerprint recognizing device (as taught by Lu in view of Kho) so the protective layer comprises a plurality of stacked sub-protective layers, and two adjacent sub-protective layers have different sonic impedances (as taught by Jin). Doing so would improve the performance of an ultrasonic sensor by matching the acoustic impedance between respective layers in the protective film structure configured as a plurality of layers (See Jin, paragraph [0015]).

Regarding Claim 4, Lu in view of Kho, and in further view of Jin teaches all of the elements of the claimed invention, as stated above. Furthermore, Lu in view of Kho, and in further view of Jin teaches:
The fingerprint recognizing device according to claim 2, wherein materials of the two adjacent sub-electrode layers of the second electrode are molybdenum and aluminum respectively (See Kho, paragraph [0091], last seven lines: the second electrode can be a multi-layer structure including at least one of aluminum (Al), silver (Ag), molybdenum (Mo)).
In addition, the same motivation is used as the rejection for claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Kho, and in further view of Jin as applied to claim 2 above, and further in view of Panchawagh et al. (US 20180373913 A1), hereinafter Panchawagh.

Regarding Claim 3, Lu in view of Kho, and in further view of Jin teaches all of the elements of the claimed invention, as stated above. Furthermore, Lu in view of Kho, and in further view of Jin teaches:
The fingerprint recognizing device according to claim 2, wherein materials of the two adjacent sub-protective layers are resin respectively (See paragraph [0101]).
Lu in view of Kho, and in further view of Jin does not explicitly teach (see elements emphasized in italics):
wherein materials of the two adjacent sub-protective layers are silicon nitride and resin respectively.
However, in the same field of endeavor, fingerprint recognizing devices (Panchawagh, Abstract), Panchawagh teaches:
	materials of two adjacent sub-protective layers are silicon nitride and resin respectively (See paragraph [0108], lines 32-40).
Lu in view of Kho, and in further view of Jin contained a device which differed from the claimed device by the substitution of wherein materials of the two adjacent sub-protective layers are resin respectively, instead of silicon nitride and resin respectively. Panchawagh teaches the substituted element of materials of two adjacent sub-protective layers are silicon nitride and resin respectively. Their functions were known in the art to provide protection to underlying structures. The materials of two adjacent sub-protective layers taught by Lu in view of Kho, and in further view of Jin could have been substituted with the materials of two adjacent sub-protective layers taught by Panchawagh and the results would have been predictable and resulted in using adjacent layers of different insulating material in the protection layer.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Kho as applied to claim 6 above, and further in view of Ahn et al. (US 20200122197 A1), hereinafter Ahn.

Regarding Claim 7, Lu in view of Kho does not explicitly teach:
The fingerprint recognizing device according to claim 6, wherein a plurality of adjacent ultrasonic sensing elements are grouped together, transmitting electrodes of a group of ultrasonic sensing elements are formed as an 
However, in the same field of endeavor, ultrasonic biometric sensors (Ahn, paragraph [0025]), Ahn teaches:
	a plurality of adjacent ultrasonic sensing elements (400) are grouped together, transmitting electrodes of a group of ultrasonic sensing elements are formed as an integral planar electrode (See FIG. 7: a plurality of adjacent ultrasonic sensing elements (400) are grouped together, transmitting electrodes 200 of a group of ultrasonic sensing elements are formed as an integral planar electrode), and the transmitting electrodes of different groups of ultrasonic sensing elements are spaced from each other (See FIG. 7: the transmitting electrodes 200 of different groups of ultrasonic sensing elements 400 are spaced from each other).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fingerprint recognizing device (as taught by Lu in view of Kho) so a plurality of adjacent ultrasonic sensing elements are grouped together, transmitting electrodes of a group of ultrasonic sensing elements are formed as an integral planar electrode, and the transmitting electrodes of different groups of ultrasonic sensing elements are spaced from each other (as taught by Ahn). Doing so would allow for an array of ultrasonic elements to be controlled row by row or column by column (See Ahn, paragraph [0075]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Seo; Jae Hyeong (US-20200279087-A1): pertinent to applicant's disclosure for its teaching of ultrasonic fingerprint sensing structures (See FIG. 9).
	Lu; Yipeng (US-20200234021-A1): pertinent to applicant's disclosure for its teaching of ultrasonic fingerprint sensing structures (See FIG. 3B).
	Du; Eliza Yingzi (US-20160063294-A1): pertinent to applicant's disclosure for its teaching of ultrasonic fingerprint sensing structures (See FIG. 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692